Citation Nr: 0321184	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of entitlement to an 
increased (compensable) evaluation for residuals of shell 
fragment wound (SFW) of the right arm.

3.  Whether the veteran submitted an adequate and timely 
substantive appeal on the issue of entitlement to an 
increased (compensable) evaluation for residuals of SFW of 
the left arm.

4.  Entitlement to service connection for alcohol and drug 
abuse as secondary to service connected PTSD.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO).  A December 2001 RO decision granted service 
connection for PTSD, and assigned an initial 50 percent 
evaluation effective to the date of claim.  The Board has 
rephrased this issue on the title page to reflect that this 
is an initial rating claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (separate or "staged" ratings must be 
assigned in initial rating claims where the evidence shows 
varying levels of disability for separate periods of time).

In November 2002, the veteran testified at a personal hearing 
before the undersigned who has been designated by the 
Chairman of the Board as an Acting Veterans Law Judge 
pursuant to 38 U.S.C.A. § 7101(c).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.  The Board notes that a June 26, 2003 letter sent to 
the veteran notifying him of the unavailability of a 
transcript for his "November 11, 2003" hearing before a 
Veterans Law Judge was obviously an error, and no further 
action on this issue is indicated.  

At the November 2002 hearing, the veteran indicated his 
desire to appeal a July 2001 RO decision which denied an 
increased (compensable) rating for SFW's of the right and 
left arms.  The veteran and his representative were notified 
at the hearing that the Board was raising the issue of 
whether adequate and timely substantive appeals had been 
filed on these claims.  At this hearing, the veteran also 
voiced his intent to appeal a December 2001 RO decision which 
denied service connection for alcohol and drug abuse as 
secondary to service connected PTSD and, as addressed below, 
the Board finds that the veteran has submitted a timely 
Notice of Disagreement (NOD) on this issue.  The Board has 
listed these claims on the title page for procedural 
purposes.

The Board notes that, during the November 2002 hearing, the 
veteran and his representative raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) as well as claims for increased 
(compensable) ratings for SFW's of the right and left arms.  
These issues are referred to the RO for appropriate 
development and adjudication.


REMAND

The veteran was last provided VA examination for his service-
connected PTSD in September 2001 and, during his hearing in 
November 2002, he testified to a worsening of his symptoms.  
His VA clinical records reflect a decrease in his Global 
Assessment of Functioning (GAF) score from 55 to 51 since 
September 2001.  A GAF of 50 is defined as "serious symptoms 
(e.g., suicidal ideations, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  See 38 C.F.R. § 4.130 (2002) (rating 
agencies are charged with the responsibility of being 
thoroughly familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed. 1994 (DSM- IV) in order 
to apply the general rating criteria for rating mental 
disorders).  The Board is of the opinion that the veteran 
should be provided a more current VA examination in order to 
determine the extent of his disability due to PTSD, to 
include the extent his PTSD disability affects his ability to 
secure and follow substantially gainful employment.

On remand, the RO should obtain the veteran's complete 
treatment records from the VA Medical Center in New Orleans, 
Louisiana since October 2002.  The Board also notes that the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted during the appeal period which included new 
notice requirements on the part of VA.  See 38 U.S.C.A. 
§ 5103 (2002).  On remand, the RO should notify the veteran 
of any outstanding information, whether medical or lay 
evidence or otherwise, which is necessary to substantiate his 
claim and indicate which portion of that information and 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on behalf of the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As indicated in the Introduction, the veteran's November 2002 
hearing transcript reflects his intent to appeal a December 
2001 RO decision which denied service connection for alcohol 
and drug abuse as secondary to service connected PTSD.  The 
Court of Appeals for Veterans Claims has held that an oral 
statement at a hearing, when later reduced to writing by 
means of a hearing transcript, satisfies the component of a 
written filing for appeal purposes.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993).  The Board finds that the veteran has 
timely filed an NOD with his claim for service connection for 
alcohol and drug abuse as secondary to service connected 
PTSD, see 38 C.F.R. §§ 20.201, 20.300, 20.302(a) (2002), and 
this issue is remanded to the RO for issuance of a Statement 
of the Case (SOC) in order to afford the veteran the 
opportunity to perfect his appeal, if he so desires.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, the veteran and his representative were placed on 
notice during the November 2002 hearing that the Board was 
going to consider whether a timely substantive appeal had 
been submitted on the issues of entitlement to increased 
(compensable) evaluations for residuals of SFW of the right 
and left arms.  Briefly summarized, the RO denied claims for 
an increased (compensable) rating for SFW's of both arms on 
July 10, 2001, and notified the veteran of this decision by 
letter dated August 29, 2001.  Following receipt of a timely 
filed NOD, the RO mailed to the veteran an SOC on April 16, 
2002.  By law, the veteran was required to submit a 
Substantive Appeal, alleging specific allegations of error of 
fact or law related to specific items in the SOC, by August 
29, 2002 in order to perfect his appeal.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.202, 20.302(b) (2002).  
The Board does not discern any written document of record 
which can be liberally construed as a timely filed 
Substantive Appeal during the appeal period.  The 
"formality" of perfecting an appeal by filing a substantive 
appeal is part of a clear and unambiguous statutory and 
regulatory scheme which places jurisdictional limits on the 
Board.  Roy v. Brown, 5 Vet. App. 554, 555 (1993); 38 U.S.C.A 
§ 7108 (West 2002).

A May 2003 memorandum from the veteran's representative 
indicates that the claims folder has not been available for 
review.  Therefore, it would be potentially prejudicial for 
the Board to address this jurisdictional question without 
providing the veteran and his representative a chance to 
review the record, and to present written argument or to 
request a hearing to present oral argument on this question.  
38 C.F.R. § 20.203 (2002).  This remand serves as notice, 
pursuant to 38 C.F.R. § 20.203, that the Board has raised the 
issue of adequacy of the Substantive Appeal on the above said 
issues, and that the veteran has a period of 60 days 
following the date this notice is mailed to present written 
argument or to request a hearing with the Board to present 
oral argument on this question.  The veteran and his 
representative are hereby notified of the following 
requirements for submitting a timely filed substantive 
appeal:

Rule 202.  Substantive Appeal.  

A substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence 
containing the necessary information.  If the 
Statement of the Case and any prior 
Supplemental Statements of the Case addressed 
several issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or must 
specifically identify the issues appealed.  
The Substantive Appeal should set out specific 
arguments relating to errors of fact or law 
made by the agency of original jurisdiction in 
reaching the determination, or determinations, 
being appealed.  To the extent feasible, the 
argument should be related to specific items 
in the Statement of the Case and any prior 
Supplemental Statements of the Case.  The 
Board will construe such arguments in a 
liberal manner for purposes of determining 
whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to 
allege specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (2002).

Rule 302.  Time limit for filing Notice of 
Disagreement, Substantive Appeal, and response 
to Supplemental Statement of the Case....

(b) Substantive Appeal.  Except in the case of 
simultaneously contested claims, a Substantive 
Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction 
mails the Statement of the Case (SOC) to the 
appellant, or within the remainder of the 1-
year period from the date of mailing of the 
notification of the determination being 
appealed, whichever period ends later.  The 
date of mailing of the Statement of the Case 
and the date of mailing the letter of 
notification of the determination will be 
presumed to be as the date of that letter for 
purposes of determining whether an appeal has 
been timely filed.

38 C.F.R. § 20.302(b) (2002).

The Board will defer adjudication of the adequacy of appeal 
on the claims for increased ratings for residuals of SFW of 
the right and left arms to ensure due process, and to 
facilitate the development of his other claims.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following action:

1.  The RO must provide the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103.  The RO should also review 
the claims file and ensure that all 
development action required by 38 U.S.C.A. § 
5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).  

2.  The RO should obtain the veteran's 
complete medical records from the VA Medical 
Center in New Orleans, Louisiana dated from 
October 2002 to the present.

3.  Upon receipt of any additional records, 
the RO should schedule the veteran for VA 
psychiatric examination at an appropriate 
facility to determine the nature and severity 
of PTSD.  Send the claims folder to the 
examiner for review, which should be reviewed 
in conjunction with the examination.  Any 
indicated diagnostic tests, studies, and 
consultations should be accomplished.  All 
current pathology should be identified, and 
all pertinent symptomatology, findings, and 
diagnoses should be described, in detail.  The 
examiner provide a GAF score for service 
connected PTSD, and be requested to offer an 
opinion as to the extent the veteran's PTSD 
disability affects his ability to secure and 
follow substantially gainful employment.  The 
examiner is requested to reconcile his or her 
opinion with those offered in the claims 
folder, specifically the September 2001 VA 
examination.  The examiner should offer a 
complete rationale for any opinion provided.

4.  The RO should furnish the veteran and his 
accredited representative an SOC which advises 
him of the Reasons and Bases for denying his 
claim for entitlement to service connection 
for alcohol and drug abuse secondary to 
service connected PTSD.  The veteran should be 
afforded the opportunity to respond to the 
SOC, and advised of the requirements necessary 
to perfect his appeal.

5.  Thereafter, the RO should readjudicate the 
claim for an initial rating in excess of 50 
percent for PTSD.  If the full benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) with 
an appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  However, the veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


